Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12, 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najafi et al. (20090115285).  Najafi et al. discloses (claim 1) an electro-hydraulic actuator 10, with a deformable shell 12 that defines an enclosed internal cavity 30, a liquid dielectric 32 contained within the enclosed internal cavity 30, a first electrode 18 disposed over a first side of the enclosed internal cavity, and a second electrode 18 disposed over a second side of the enclosed internal cavity, wherein the first and second electrodes 18 are configured such that an electrostatic force between the first and second electrodes upon application of a voltage to one of the first and second electrodes draws the first and second electrodes towards each other to displace the liquid dielectric 32 within the enclosed internal cavity, wherein a surface area of the deformable shell 12 over which the first and second electrodes 18 are disposed comprises an active area of the deformable shell, wherein a surface area of the deformable shell over which the first and second electrodes 18 are not disposed comprises an inactive area of the deformable  (claims 11 and 12)  a stack of a plurality of the actuators is provided A,B,C,D,E wherein the actuators in the stack are electrically (electrodes) or mechanically (physical connections of the cavities) connected in one of parallel (figures 1 and 10) and series (figures 1 and 12), (claim 14) the plurality of actuators A,B,C,D,E in the stack are aligned concentrically along an axis (figures 1 and 12), (claim 17) the liquid dielectric comprises an oil (hydraulic liquid), (claim 18) the first electrode 18 is disposed on a first active area of the deformable shell and the second electrode 18 is disposed on a second active area of the deformable shell opposite the first active area such that an electrostatic force between the first and second electrodes draws the first and second electrodes towards each other and causes the first active area of the deformable shell to contact the second active area of the deformable shell (figures 2B and 9), (claim 19) the entire deformable shell 12 is configured to change shape upon application of the voltage, (claim 20) the actuator is configured to contract in a plane substantially parallel to the first and second electrodes 18, (claim 21) the actuator is configured to expand in a plane substantially perpendicular to the first and second electrodes 18.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (20090115285), as applied to claims 1, 20, and 21 above.  Najafi et al., as modified, discloses all of the claimed subject matter except for the deformable shell having a width of at least approximately 2cm, the deformable shell being circular and has a diameter between approximately 1.5cm and approximately 8cm, the actuator being configured to contract with a maximum strain of approximately 10%, and the actuator being configured to expand with a maximum strain greater than approximately 100%.
Since the applicant has not disclosed that having a specific size, shape, and maximum strain percentage solves any stated problem or is for any particular purpose above the fact that they meet design requirements for use in small scale applications and it appears that the actuator of Najafi et al. would perform equally well with the specific size, shape, and maximum strain percentage as claimed by applicant, it would have been an obvious matter of engineering expedience to further modify the actuator of Najafi et al such that the deformable shell has a width of at least approximately 2cm, the deformable shell is circular and has a diameter between approximately 1.5cm and approximately 8cm, the actuator is configured to contract with a maximum strain of approximately 10%, and the actuator is configured to expand with a maximum strain greater than approximately 100% as claimed for the purposes of meeting design requirements in small scale applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,995,779. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the patent "anticipates" application claim 1.  Accordingly, application claim 1 is not patentably distinct from patent claim 5.  Here, patent claim 5 requires an electro-hydraulic actuator with a deformable shell, a liquid dielectric, a first electrode, a second electrode, sub cavities, wherein the liquid dielectric is impassable from one sub-cavity to another sub-cavity, the first and second electrodes, the deformable shell, and the liquid dielectric form a self-healing capacitor, and the liquid dielectric is configured for automatically filing breaches in the liquid dielectric resulting from dielectric breakdown, while application claim 1 only requires elements an electro-hydraulic actuator with a deformable shell, a liquid dielectric, a first electrode, a second electrode, the first and second electrodes, the deformable shell, and the liquid dielectric cooperate to form a deformable capacitor.  Thus it is apparent that the more specific patent claim 1 encompasses application claim 1.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,995,779. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the patent In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other electro-hydraulic actuators with liquid dielectric.

Allowable Subject Matter
Claims 2, 3, 5, 6, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprises (claim 2) the active area being surrounded by the inactive area, (claim 3) the inactive area being surrounded by the active (claim 5) the liquid dielectric being impassable from one sub- cavity to another sub-cavity, (claim 6) a central inactive area that is surrounded by the first pair of electrodes and one or more additional pairs of electrodes, (claim 9) at least one of the first and second electrodes being elastic, and (claim 13) the plurality of actuators in the stack are arranged in a plurality of rows, and wherein the plurality of actuators in a first row are offset relative to an adjacent second row.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
October 22, 2021